

Exhibit 10.36






First Amendment to
Fourth Amended and Restated Receivables Sale Agreement


This FIRST AMENDMENT (this “Amendment”) is entered into as of August 30, 2013 by
and among:
(a) Rock-Tenn Company, a Georgia corporation (“Parent”),
(b) Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn Converting
Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a Georgia limited
liability company, RockTenn - Southern Container, LLC, a Delaware limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, RockTenn CP, LLC, a Delaware limited liability company,
and RockTenn - Solvay, LLC, a Delaware limited liability company (each of the
foregoing, an “Originator” and collectively, the “Originators”), and
(c) Rock-Tenn Financial, Inc., a Delaware corporation (“Buyer”),
with respect to that certain Fourth Amended and Restated Receivables Sale
Agreement, dated as of December 21, 2012, by and among Parent, the Originators
and Buyer (the “Existing RSA” which, as amended hereby, is hereinafter referred
to as the “RSA”).
Unless otherwise indicated, capitalized terms used in this Amendment are used
with the meanings attributed thereto in the Existing RSA.
W I T N E S S E T H :
WHEREAS, the parties hereto desire to amend certain provisions of the Existing
RSA.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1.    Amendments.
1.1    Article I of the Existing RSA is hereby amended by adding a new Section
1.8 at the end thereof, as follows:


“Section 1.8.    (a) Excluded Receivables. Upon ten (10) days’ advance written
notice to the Buyer and Administrative Agent (as Buyer’s assignee), a Transferor
may designate as Excluded Receivables the Originated Receivables relating to any
Obligor that arise on or after the previous Cut-off Date; provided that
immediately after giving effect to such designation (i) the Excluded Receivable
Compliance Condition shall be satisfied and (ii) no Termination Event or
Unmatured Termination Event shall exist; and provided, further, that no such
designation may be undertaken by a Transferor for reasons relating to the credit
quality of the related Originated Receivables or in order to manipulate the pool



--------------------------------------------------------------------------------



characteristics of the Receivables. No Excluded Receivables shall be deemed sold
to the Buyer under this Agreement. The written notice contemplated by the
preceding sentence shall be accompanied by an updated Monthly Report reflecting
the exclusion, as of the prior Cut-off Date, of the Excluded Receivables for
such newly designated Obligor outstanding as of such Cut-off Date.


(b) Upon ten (10) days’ advance written notice to the Buyer and Administrative
Agent (as Buyer’s assignee), a Transferor may reverse the designation of an
obligor’s Excluded Receivables and upon the effective date of such notice,
Originated Receivables relating to such obligor shall no longer be Excluded
Receivables; provided, however, that, without the written consent of Required
Committed Lenders, the outstanding balance of such obligor’s Excluded
Receivables may not exceed 2.5% of the aggregate outstanding balance of all
Eligible Receivables immediately prior to the effective date of such notice.


    (c) Schedule B shall be updated to reflect the current list of obligors
whose Originated Receivables are Excluded Receivables pursuant to this Section
1.8.”


1.2    Section 4.2(b) of the Existing RSA is hereby amended by deleting the last
proviso in its entirety and replacing it with the following:


“provided however, each Transferor agrees to direct its obligors of Excluded
Receivables to make payment to a lock-box or account that is not a Lock-Box or
Collection Account and to use commercially reasonable efforts to ensure that no
collections in respect of Excluded Receivables are deposited to, or commingled
with amounts on deposit in, any Lock-Box or Collection Account commencing no
later than the date that is thirty (30) days after the designation of such
Excluded Receivables pursuant to Section 1.8.”


1.3     Exhibit I of the Existing RSA is hereby amended by deleting the
definition of “Excluded Receivable” in its entirety and replacing it with the
following:


““Excluded Receivable” means any Originated Receivable (i) in respect of an
obligor identified on Schedule B hereto (as such schedule may be updated from
time to time by the Transferors in accordance with Section 1.8 hereof) and
originated after the effective date designated under Section 1.8 in respect of
such obligor and (ii) subject to a third-party financing arrangement.”


1.4     Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Excluded Receivable Compliance Condition” in its proper
alphabetical location, as follows:


““Excluded Receivable Compliance Condition” means a condition that is satisfied
as of any date of determination if (i) the Excluded Receivable Ratio does not
exceed 7.5% and (ii) the Excluded Receivable Obligor Ratio does not exceed
2.5%.”


1.5    Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Excluded Receivable Obligor Ratio” in its proper alphabetical
location, as follows:

2

--------------------------------------------------------------------------------







““Excluded Receivable Obligor Ratio” means, as of the date of determination with
respect to an Obligor pursuant to Section 1.8, the ratio (expressed as a
percentage) computed by dividing (x) the Average Eligible Receivables Balance
for such Obligor and its Affiliates (if any), by (y) the Aggregate Average
Eligible Receivables Balance.”


1.6    Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Excluded Receivable Ratio” in its proper alphabetical location,
as follows:


““Excluded Receivable Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) computed by dividing (x) the sum of the Average
Receivables Balances for each obligor designated pursuant to Section 1.8 since
the beginning of the current calendar year, by (y) the Aggregate Average
Receivables Balance as of such date.”


1.7    Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Aggregate Average Eligible Receivables Balance” in its proper
alphabetical location, as follows:


““Aggregate Average Eligible Receivables Balance” means, as of any date of
determination, the average outstanding balance of Eligible Receivables as of the
end of each month for the 12-month period ending on the Cut-off Date prior to
the date of such determination.”


1.8     Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Aggregate Average Receivables Balance” in its proper alphabetical
location, as follows:


““Aggregate Average Receivables Balance” means, as of any date of determination,
the average outstanding balance of Receivables as of the end of each month for
the 12-month period ending on the Cut-off Date prior to the date of such
determination.”


1.9     Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Average Eligible Receivables Balance” in its proper alphabetical
location, as follows:


““Average Eligible Receivables Balance” means, for an Obligor effectively
designated pursuant to Section 1.8, the average outstanding balance of Eligible
Receivables for such Obligor as of the end of each month for the 12-month period
ending on the Cut-off Date prior to the date of such designation.”


1.10    Exhibit I of the Existing RSA is hereby amended by adding a new
definition of “Average Receivables Balance” in its proper alphabetical location,
as follows:


““Average Receivables Balance” means, for an Obligor effectively designated
pursuant to Section 1.8, the average outstanding balance of Receivables for such
Obligor as of the end of each month for the 12-month period ending on the
Cut-off Date prior to the date of such designation.”



3

--------------------------------------------------------------------------------



1.11     The Existing RSA is hereby amended by adding as Schedule B thereto
Schedule A hereto.


2.    Representations.
2.1.    Each of the Originators and Parent represents and warrants to Buyer that
it has duly authorized, executed and delivered this Amendment and that the
Amendment constitutes, a legal, valid and binding obligation of such party,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability).
2.2.    Each of the Originators and Parent further represents and warrants to
Buyer that, as of the Effective Date (as defined below), each of its
representations and warranties set forth in Section 2.1 of the Existing RSA is
true and correct as though made on and as of such date and that no event has
occurred and is continuing that will constitute a Termination Event or Unmatured
Termination Event.
3.    Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon satisfaction of the following
conditions precedent:
3.1    the Buyer and the Administrative Agent shall have received a counterpart
hereof duly executed by each of the parties hereto; and
3.2    the Buyer shall have delivered to the Administrative Agent a written
consent to this Amendment from the Agents under the Credit and Security
Agreement as required by Section 7.1(g) thereof.
4.    Miscellaneous.
4.1.    Except as expressly amended hereby, the Existing RSA shall remain
unaltered and in full force and effect, and each of the parties hereto hereby
ratifies and confirms the RSA and each of the other Transaction Documents (as
defined in the Credit and Security Agreement) to which it is a party.
4.2.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.
4.3.    EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES
THAT IT HEREBY IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE STATE OF NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT AND SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER

4

--------------------------------------------------------------------------------



HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY TRANSFEROR
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY SUCH
TRANSFEROR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH TRANSFEROR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF NEW
YORK.
4.4.    This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment
4.5    The Buyer agrees to pay to the Administrative Agent’s counsel the
reasonable fees and disbursements incurred by such counsel in connection this
Amendment promptly following receipt of the related invoice.
<Balance of page intentionally left blank>

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ROCK-TENN COMPANY,
as Parent




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer
ROCK-TENN MILL COMPANY, LLC,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer
ROCKTENN - SOUTHERN CONTAINER, LLC,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer
ROCK-TENN COMPANY OF TEXAS,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer
ROCK-TENN CONVERTING COMPANY,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer

6

--------------------------------------------------------------------------------



WALDORF CORPORATION,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer


PCPC, INC.,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer


ROCKTENN CP, LLC,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer


ROCKTENN - SOLVAY, LLC,
as Originator




By:         /s/ John Stakel                
Name:         John Stakel
Title:         SVP & Treasurer



7

--------------------------------------------------------------------------------





ROCK-TENN FINANCIAL, INC.,
as Buyer




By:         /s/ David Siegel            
Name:         David Siegel
Title:         Assistant Treasurer


Address:
504 Thrasher Street

Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642







8

--------------------------------------------------------------------------------



SCHEDULE A


Schedule B


LIST OF EXCLUDED RECEIVABLE OBLIGORS


1.    Barnett Corporation, a New York corporation;
2.    G.A. Paper International Inc., a corporation located in Toronto, Canada;
3.    G.A. Paper International (USA) Inc., a Delaware corporation;
4.    Mars, Incorporated, a Delaware corporation;
5.    General Mills, Inc., a Delaware corporation, and its Affiliates, including
without limitation, General Mills Operations, LLC.





9